         Case 1:19-cv-08807-PAE Document 39 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLAM LEE GILLESPIE,

                              Plaintiff,

                       -v-

 NEW PROJECT, LLC AND HEARTLAND SCENIC
 STUDIO, INC.,

                              Defendants.



 HEARTLAND SCENIC STUDIO, INC.,

                              Third-Party Plaintiff,
                                                                      19 Civ. 8807 (PAE)
                       -v-
                                                                            ORDER
 NEW PROJECT, LLC,

                              Third-Party Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons set forth in the conference today, the Court sets a March 1, 2021 deadline

for expert discovery. The next case management conference is scheduled for March 30, 2021 at

2 p.m. Defendant Heartland Scenic Studio, Inc. is ordered to submit a proposed joint updated

case management plan after conferring with the other parties by December 8, 2020 at 5 p.m.

       SO ORDERED.

                                                           PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: December 7, 2020
       New York, New York
